Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2004

In Re: Price
Precedential or Non-Precedential: Precedential

Docket No. 03-2084




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"In Re: Price " (2004). 2004 Decisions. Paper 565.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/565


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                          PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                        No. 03-2084


                 IN RE: MICHAEL B. PRICE; CHRISTINE R. PRICE,
                                                    Debtors

                     MICHAEL B. PRICE; CHRISTINE R. PRICE,
                                               Appellants

                                             v.

              DELAWARE STATE POLICE FEDERAL CREDIT UNION


                                       US TRUSTEE,
                                               Trustee




                                          ORDER

       Per the direction of the Court, the caption of the precedential opinion filed on June
3, 2004 is amended so as to delete the designation of Chief Judge proceeding District
Court Judge: Joseph J. Farnan, Jr.


                                                         For the Court,

                                                         /s/ Marcia M. Waldron
                                                         Clerk

Date: June 4, 2004
SLC/cc: Andrea G. Green, Esq.
        W. J. Winterstein, Jr., Esq.
        Eric L. Frank, Esq.